Title: William Smith Shaw to Abigail Adams Smith, 24 November 1799
From: Shaw, William Smith
To: Adams, Abigail (daughter of JA and AA)


				
					Union Camp, Nov. 24th, 1799.
				
				I had the pleasure, my dear, of receiving your favour of the 20th yesterday. * * * * * * * *
				You say you often think of me, enduring, as I must, many hardships and inconveniences; they are, however, hardships and inconveniences which scarce deserve regard, relating only to the person; the pains which really incommode, are in the mind, occasioned by delays in the supply of the necessary materials. I have been so annoyed by drones, that I have assumed the command of every thing;

contractors, burners of brick, venders of boards, and all the horses and wagons in the country, and have given a new spring and turn to all our gloomy prospects. My troops will all be covered; their houses are built, and most of their chimneys rise above the roof, so that if the storms do come severely, they can go to cover. The officers are now busied about theirs, and many are in considerable forwardness. For my own, I laid the first beam yesterday, at noon; if I am able to strike my tent the second week in December, I shall be content; but I will not go into a house before the troops are all comfortably cantoned. Do not be uneasy, I shall not suffer. I am above what the world calls suffering; I am a stranger to that state of mind which accompanies or occasions the sufferings in others. No officer or soldier, or even any of the inhabitants, dare say it’s cold in camp. A laughable circumstance occurred the other morning, just after the beating of the réveillé drum, when the surface of the earth was covered with a strong frost. I was walking to the huts, was overtaken by a countryman who had brought poultry to market; who communicated his errand, and said, rubbing his hands, and teeth chattering, “‘tis a plaguy sharp morning, Colonel; ’tis terribly cold.” “Are you cold, my friend?” “Yes, very.” “Here, sergeant of the guard, take this friend of mine, put him by the guard fire, put a sentinel over him, turn him, but don’t baste him, until he is about half roasted; for no man must be cold in this camp. And every man hereafter who imagines himself so, and presumes to express it, must be roasted; for it is a fine, pleasant morning, and the weather will continue fine until our huts are built.” The countryman had not long been by the fire, before he began to beg. I kept near; at length he called to me, “For goodness sake, Colonel, let me go; they’ll roast me! Forgive me this time, and if I am half froze to death, I’ll never say it’s cold, when I am in camp again.” I let him off, in a perspiration. It is now fine fun for the soldiers; if any of them happen to say it’s cold, his comrades take him, neck and heels, and carry him to the fire, and amuse themselves much with this trifle. Let it be ever so sharp, the soldiers say, “It is a beautiful, fine day, huzza!”
				After assuming the direction of every thing, I wrote to General Hamilton what I had done, and the different turn our affairs had taken. He answered on the 13th: “I have received your letters of the 10th, 11th, and 12th. The lateness of the season, and the absolute necessity of putting the men under cover, justify the extraordinary measures which you have taken.” On the 15th he writes: “I am happy to find you are in a fair way of surmounting all your difficulties. The

spirit of the troops, the harmony among the officers, and the good understanding between the soldiers and citizens, give me real pleasure, and do honour to the commanding officer,” &c.
				I am pleased to hear of Mrs. M—; present me to her. The Tenth Regiment had better be here, than at Carlisle. Had I done as Col. Moore, I might have wintered in Amboy; for when I landed there, there was no timber procured, nor tools provided to work with; but I persevered, not wishing to spoil my soldiers by quartering them in a town. We are now doing well, and I would not change with any who have barracks in a city. Is it not rather singular that the Secretary of War should inquire the form and dimensions of my hut? He sent me, through his agent, all the plans and dimensions minutely arranged. Ask him what those dimensions were, and whether any alterations have been made in his original project? You might with more propriety ask him what allowance he had made for your accommodation, than he to put the question he did. A minister of war should know every thing, or at least not appear to be ignorant of any thing in his department. I suspect Gen. Pinckney will not pass much of his winter at Harper’s Ferry, nor Col. Moore trouble Carlisle long with his presence. There will be so many necessary arrangements to be made with the war minister, and other departments of government, that it is probable they will both be a considerable time, or very often in Philadelphia. You must not be any way apprehensive of the democrats producing any disorder in my camp. I shall soon, if they show their cloven foot within the sphere of my command, put them in checkmate with my knights and castles, supported by my queen and bishops. I find no difficulty in introducing and supporting discipline. The brigade will be ready to meet a legion of devils on horseback, whenever the order is given, and are now disposed to do every thing I choose to order, or even look, as if I wish to have done. The real dignity of military command shall never be tarnished in my hands. I will preserve it pure and unblemished for my country’s glory, which must and will shine resplendent in arms, should circumstances offer. I am glad my watch is repaired; take care of her. I suspect you of a little inattention to these delicate machines. Never was a watch went better than yours has since I have had her. After the first 24 hours, she partook of the regularity of her master, and has discovered no disposition to deviate. Would it not be best to let mine remain unopened until I see you? Keep her going and warm, and she’ll be true. * * *
				Give my love to my dear baby and kiss her for me. As soon as my

hut is fit to receive you, I will send you information, and welcome you to it. Can the chariot be spared to convey you here? or shall I send for you? * * *
				With respect to the black horse, they are about killing him, as they do others, with kindness; the horses, when not used by the family, should be regularly and gently exercised every day; they should at least be walked to the Schuylkill, or Kensington; and the shore at the latter place admitting of horses being rode in the water, it ought to be practised often; it cools their feet, which, without exercise and washing, will invariably get heated with grain. They should not be allowed to use corn in their feed; eight quarts of oats and four of good bran, mixed, allowing three messes a day for each horse, is abundantly sufficient for the President’s horses; more, is waste and injurious. Previous to a journey, they should have oats entirely for six days; this method of feed will give them a clean coat, cool their chests, and recover their feet. On a journey, the servants should be prohibited from feeding in the morning. When the journey of the day is finished, the horses perfectly cool, cleaned, and watered, you cannot put too much before them; they will eat half a bushel, and clean the trough; then through the day they want no more, unless you stop two hours at dinner; then if cool, four quarts may be given to the carriage horses, but only two to saddle horses: the grain is more apt to affect the feet of a saddle than a carriage horse. I am sorry for the black; he never with me, was either sick, lame, or lazy.
				You asked it, or I should not trouble you with information about horses legs, &c.
				God bless you.
				
					W. S. Smith.
				
			